Case: 15-15777   Date Filed: 09/07/2016   Page: 1 of 10


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 15-15777
                           Non-Argument Calendar
                         ________________________

                          Agency No. A206-650-937



MI JA CHO,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                              (September 7, 2016)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 15-15777     Date Filed: 09/07/2016   Page: 2 of 10


      Mi Cho petitions for review of the Board of Immigration Appeals’ (“BIA”)

final order affirming: (1) the Immigration Judge’s (“IJ”) denial of her application

for withholding of removal; (2) the IJ’s finding that she failed to request

Convention Against Torture (“CAT”) relief; and (3) the IJ’s denial of her motion

for continuance. Cho argues first that substantial evidence does not support the

BIA’s decision denying her withholding of removal claim, which was based on her

testimony regarding the domestic violence she suffered at the hands of her ex-

husband. The BIA affirmed the denial of the claim, determining that even

assuming she suffered past persecution on account of a protected ground, the

evidence of South Korea’s advancements in addressing domestic violence rebutted

the presumption that she would be likely to suffer persecution in the future. Cho

next argues that she established her eligibility for CAT relief and the BIA failed to

give reasoned consideration to her CAT claim. Finally, Cho contends that the BIA

erred in affirming the IJ’s denial of her motion for continuance because the IJ’s

denial of the motion was an abuse of discretion.

                                          I.

      We review the BIA’s decision as the final judgment, unless the BIA

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir.

2007). When the BIA explicitly agrees with the findings of the IJ, we will review




                                          2
              Case: 15-15777     Date Filed: 09/07/2016    Page: 3 of 10


the decision of both the BIA and the IJ as to those issues. Ayala v. U.S. Att’y Gen.,

605 F.3d 941, 948 (11th Cir. 2010).

      Factual determinations are reviewed under the substantial-evidence test,

which requires “view[ing] the record evidence in the light most favorable to the

agency’s decision and draw[ing] all reasonable inferences in favor of that

decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en

banc). We must affirm the BIA’s decision “if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” D-

Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004) (quotation

omitted). “To reverse the . . . fact findings, we must find that the record not only

supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283,

1287 (11th Cir. 2003).

      To qualify for withholding of removal, an applicant must establish that if

returned to her country, her life or freedom would be threatened on account of

race, religion, nationality, membership in a particular social group, or political

opinion. Immigration and Nationality Act (“INA”) § 241(b)(3)(A), 8 U.S.C.

§ 1231(b)(3)(A). The burden of proof is on the applicant. INA § 241(b)(3)(C), 8

U.S.C. § 1231(b)(3)(C). An alien may satisfy her burden of proof for withholding

of removal in two ways. First, an alien may establish past persecution based on a

protected ground. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006). If


                                           3
              Case: 15-15777    Date Filed: 09/07/2016    Page: 4 of 10


the applicant establishes past persecution based, at least in part, on an enumerated

ground, it is presumed that her life or freedom would be threatened upon return to

that country, unless the government shows by a preponderance of the evidence that

(1) the country’s conditions have changed such that the applicant’s life or freedom

no longer would be threatened; or (2) it would be reasonable for the applicant to

relocate to another part of the country to avoid persecution. Id. Second, an alien

may establish that it is more likely than not that she will be persecuted upon

removal based on a protected ground. Id.

      Because the BIA issued its own opinion in this case, we review the BIA’s

opinion. Ruiz, 479 F.3d at 765. Substantial evidence supports the BIA’s

conclusion that, even assuming Cho suffered past persecution, any presumption of

future persecution was rebutted by South Korea’s advancements in addressing

domestic violence. In 2004, when Cho last resided in South Korea, reports showed

that 44.6% of married South Korean households experienced some form of

domestic violence, with 15.7% experiencing physical domestic violence, but only

11.8% of women reported their domestic violence incident to police. Domestic

violence victims also reported that South Korean authorities were often negligent

in confronting domestic violence incidents, would simply release domestic

violence suspects once they arrived at the police station, and sometimes humiliated

and bullied victims instead of offering help. Police negligence, according to one


                                          4
             Case: 15-15777     Date Filed: 09/07/2016   Page: 5 of 10


report, stemmed from the sexist view of police in the early stages of two statutes

addressing domestic violence, which were enacted in 1997. Further, in 2004, the

recognition of South Korea’s “1366” emergency centers, which provided

counseling and other emergency services to women who were victims of all types

of violence, was low, with only 32.8% of females and 31% of males affirming

knowledge of those services.

      However, in 2013, South Korea instituted its “three strikes” policy regarding

domestic violence offenders, which authorized authorities to immediately detain a

domestic violence suspect, regardless of the victim’s wishes, if the suspect had two

priors for domestic violence offenses within the previous three years. In 2007, the

South Korean government instituted mandatory domestic violence curriculum in

schools and revised and reinforced punishments for domestic violence offenders.

South Korea has also continued to fund and publicize its “1366” support centers,

which provided domestic violence resources to approximately 160,000 victims

every year. Moreover, although police negligence was cited as a serious

impediment to domestic violence investigations in 2004, the 2013 Human Rights

Report for South Korea from the U.S. State Department observed that South

Korean police were, for the most part, generally responsive to domestic violence

incidents. Since 2009, the South Korean government has provided over 50 group

homes for domestic violence victims, as part of its Housing Provision Project,


                                          5
             Case: 15-15777     Date Filed: 09/07/2016   Page: 6 of 10


which also offered follow-up counseling and continued access to domestic

violence resources to group home residents. Moreover, new domestic violence

regulations were introduced in 2013, mandating that domestic violence suspects

seek counseling, even if the suspects were not actually convicted of a domestic

violence offense. These new 2013 regulations also allowed authorities to arrest

suspects on suspicion of domestic violence if the suspect had a previous domestic

violence conviction and a lethal weapon or dangerous instrument was found on his

person.

      Based on the foregoing, there is substantial evidence supporting the BIA’s

conclusion that South Korea has undergone a fundamental change concerning its

treatment of domestic violence sufficient to rebut any presumption that Cho would

more likely than not be persecuted on account of her membership in her particular

social group if she returned to South Korea.

                                         II.

      We “may review a final order of removal only if . . . the alien has exhausted

all administrative remedies available to the alien as a matter of right.” INA

§ 242(d)(1), 8 U.S.C. § 1252(d)(1). This exhaustion requirement is jurisdictional

and precludes review of a claim not presented before the BIA. Amaya-Artunduaga

v. U.S. Att’y Gen., 463 F.3d 1247, 1249-50 (11th Cir. 2006).




                                          6
              Case: 15-15777     Date Filed: 09/07/2016    Page: 7 of 10


      To satisfy the exhaustion requirement, a petitioner “must have previously

argued” to the BIA “the ‘core issue now on appeal.’” Indrawati v. U.S. Att’y Gen.,

779 F.3d 1284, 1297 (11th Cir. 2015). Although “precise legal terminology” and

“well-developed argument[s]” are not required, “[u]nadorned, conclusory

statements” do not suffice. Id. The petitioner must provide the BIA with the

relevant factual underpinnings of her argument for relief, unless she is raising a

pure question of law. Id. at 1298.

      A petitioner’s argument that the BIA has failed to give reasoned

consideration to her claims, arguments, or evidence does not need to be exhausted,

for such a claim does not arise until the BIA issues its decision in the petitioner’s

case. Id. at 1299. Consequently, it would be “nonsensical” to require the

petitioner to raise an argument about a decision that is not yet in existence. Id.

      We review de novo a contention that the BIA failed to give reasoned

consideration to an issue. Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799 (11th Cir.

2016). To determine whether the BIA gave reasoned consideration to a petition,

we ask only whether the BIA “consider[ed] the issues raised and announce[d] [its]

decision in terms sufficient to enable a reviewing court to perceive that [it] ha[s]

heard and thought and not merely reacted.” Perez-Guerrero v. U.S. Att’y Gen.,

717 F.3d 1224, 1232 (11th Cir. 2013) (quoting Cole v. U.S. Att’y Gen., 712 F.3d
517, 534 (11th Cir. 2013)). Although the BIA must consider all the relevant


                                           7
              Case: 15-15777      Date Filed: 09/07/2016    Page: 8 of 10


evidence, the BIA “need not address specifically each claim the petitioner made or

each piece of evidence the petitioner presented.” Id. (quotation omitted).

      We lack jurisdiction to consider Cho’s arguments that she is eligible for

CAT relief because she did not exhaust that claim. Before the IJ, Cho expressly

stated that she was raising only a withholding of removal claim, and her notice of

appeal and brief to the BIA contained no substantive arguments regarding a CAT

claim. Therefore, the petition for review is dismissed for lack of jurisdiction as to

Cho’s claims that she is eligible for CAT relief. Amaya-Artunduagua, 463 F.3d at

1249-50; Indrawati, 779 F.3d at 1297.

      We retain jurisdiction over Cho’s argument that the BIA failed to give

reasoned consideration to her CAT claim. Indrawati, 779 F.3d at 1299. It fails on

the merits though. The BIA did not fail to give reasoned consideration to Cho’s

CAT claim because Cho did not present a CAT claim before the BIA. Perez-

Guerrero, 717 F.3d 1232.

                                          III.

      We review an IJ’s denial of a motion for abuse of discretion. Zafar v. U.S.

Attorney Gen., 461 F.3d 1357, 1362 (11th Cir. 2006). “Judicial review of

discretionary relief incident to deportation proceedings . . . is limited to

determining ‘whether there has been an exercise of administrative discretion and




                                           8
              Case: 15-15777    Date Filed: 09/07/2016   Page: 9 of 10


whether the matter of exercise has been arbitrary or capricious.’” Garcia-Mir v.

Smith, 766 F.2d 1478, 1490 (11th Cir. 1985) (citations omitted).

      “The Immigration Judge may grant a motion for continuance for good cause

shown.” 8 C.F.R. § 1003.29. According to BIA precedent, “an immigration

judge’s decision denying [a] motion for continuance will not be reversed unless the

alien establishes that [the] denial caused him actual prejudice and harm and

materially affected the outcome of his case.” Matter of Sibrun, 18 I.&N. Dec. 354,

356-57 (BIA 1983); see Cole, 712 F.3d at 534-35 (requiring petitioner, who argued

the IJ’s denial of a continuance deprived him of due process, to show that the

denial resulted in “substantial prejudice,” meaning that the outcome would have

been different if the motion had been granted, and denying the claim because the

documents petitioner sought time to obtain would not have called the IJ’s factual

findings into question).

      The IJ did not abuse his discretion in denying Cho’s motion for continuance,

and thus the BIA did not err in affirming the IJ’s denial, because Cho failed to

show good cause. First, although Cho’s continuance motion stated she needed

more time to obtain supplementary documents, Cho did not state in her

continuance motion, in her brief to the BIA, or in her arguments to us, what

documents she sought or how they would have bolstered her withholding of

removal claim. Nor did she proffer what documents she sought after the IJ


                                          9
             Case: 15-15777    Date Filed: 09/07/2016   Page: 10 of 10


expressly invited her to do so. Further, Cho had been in the United States for

almost ten years and had two months after being placed into immigration

proceedings to prepare any applications for relief. Finally, Cho has failed to show

how the IJ’s decision prejudiced her claims or establish how the outcome of her

case would have been different had her motion for continuance been granted.

Matter of Sibrun, 18 I.&N. Dec. at 356-57; see also Cole, 712 F.3d at 534-35.

Therefore, Cho has not demonstrated that the IJ abused his discretion in denying

her motion for continuance.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                         10